ALLEN, J.
This is a suit upon a foreign judgment. The present action was begun before a justice of the peace, where defendants prevailed. Upon plaintiff’s appeal* to the circuit court and a trial there de novo before the court and a jury, plaintiff recovered, and the case is here upon defendants’ appeal.
The judgment sued upon was rendered in 1910, in the district court of Muskogee county, Oklahoma, in favor of plaintiff and against “the defendants Fisher & Davis.” It appears that in 3898 these defendants, Charles B. Fisher and Thomas D. Davis, doing business in the city of St. Louis as Fisher & Davis, sold and delivered some machinery to certain persons located in what is now the State of Oklahoma, who gave defendants certain notes on account of the purchase price thereof, said notes constituting a lien on the property so sold. The notes were not paid at maturity, and defendants placed them in the hands of Thos. J. Fagin & Company, collectors, by whom the notes were forwarded to an attorney in Oklahoma for collection. It appears that plaintiff, Weldon, claimed that defendants agreed to turn over to him one of these notes, the one last payable, as his commission for making the sale of the property mentioned. It is said that the attorney to whom the notes were forwarded got possession of the property without suit and advertised it *577for sale, and that Weldon thereupon attached it for alleged indebtedness of defendants to him by way of commission. It seems that the attorney gave a forthcoming bond, retained possession of the property, and sold it to satisfy the claim in his hands, remitting to Fagin & Co., the proceeds less his fee. There is some evidence making it appear that the last note was tendered to plaintiff, hut that he refused to accept it and brought his suit; the matter, however, is here immaterial.
The attorney mentioned engaged another attorney to look after the suit instituted by plaintiff, who later appeared ' and filed an answer therein. This attachment suit, originally instituted in the United States district court, remained pending-for a number of years, during which time it appears to have had three trials.Subsequent to^ the second trial thereof the files therein were lost, and, it is said, the case lay dormant for five or six years. Eventually a “substituted complaint” was filed therein by plaintiff’s counsel, to which the said attorney appearing for the defense filed an answer, and the cause again proceeded to trial, resulting in the judgment here sued upon. The attachment feature of the ease appears to have been abandoned or disregarded altogether. The judgment rendered upon this last trial, and here sued upon, is in form a general judgment.
It is conceded that the defendants were never served with process in the Oklahoma suit; and there is no evidence to show that they ever authorized counsel to appear for them therein. The trial court, in the case before us, so instructed the jury; and it quite clearly appears, we think, that the court was right in this. Plaintiff’s evidence shows merely that the attorney appearing was “employed” by the attorney to whom Fagin & Co., had forwarded the original notes for collection. There was no showing of any authority from defendants therefor; and defendants’ evidence tends to affirmatively show that no such authority was ever given; that defendants merely re-*578ceived from .Fagin & Co., the remittance mentioned, and regarded the matter as closed, until shortly prior to the institution of the action. There is evidence tending to show that both defendants and Fagin & Co. had knowledge, through letters written them, of the pendency of the attachment suit; though defendants deny that they knew anything of it whatsoever. But it does not appear that defendants in any way authorized any one to appear for them.
The record in the suit in Oklahoma shows that the “defendants” therein filed a petition for change of venue, “duly, supported by affidavits,” and that the change was granted. That the cause was transferred from one court to another appears from the testimony of the attorney who appeared for the defense — taken by way of deposition — but he had no recollection whatsoever as to how this took place. In the case before us the learned trial judge sent the cause to the jury on the theory, alone, that the jury could lawfully find that these defendants had appeared in the Oklahoma suit in obtaining the change of venue. In the only instruction given, excepting a formal one, the court instructed the jury as follows:
“If the defendants or either of them swore to an affidavit for a change of venue in said cause and caused the same to' be filed.in said suit, or authorized any person to make an application for a change of venue and a change of venue was asked in said cause in pursuance to such authority, then the application for a change of venue would constitute an appearance by defendants in said cause.
.“If now you find from the evidence that defendants or either of them swore to an affidavit for change of venue and that the same was filed in the case in Oklahoma, or that they or either of them authorized the. filing of an application for a change of venue in said cause, then your verdict should be in favor of plaintiff; ... if on the other hand you find from the evidence that neither of the defendants either swore to an affidavit for a change of venue in the *579case in Oklahoma and caused the same to he filed in said cause, or authorized any person to present an application for a change of venue on their behalf in said cause, your verdict must be for the defendants.”
That it was error to give this instruction we think cannot be doubted. An act constituting an entry of appearance by one partner in the foreign State would not be binding upon his copartner. [See Hall v. Lanning, 91 U. S. 160; Ralya Market Co., v. Armour & Co., 102 Fed. 531.] It is by no means clear that the evidence was such as to support this instruction were it proper in form and effect. But this is a matter upon which it is unnecessary to dwell.
We are of the opinion, however, that no recovery can be had against these defendants on this judgment. At common law a partnership was not recognized as a legal entity, or as having any existence apart from the individuals composing ;the firm. In the absence of a statute authorizing it, a partnership cannot be sued in the firm name alone. The action must proceed against the members composing the partnership. It was duly shown that the common law was in force and effect in Oklahoma at the time, and there was no showing of any statute authorizing the partnership to be sued in the firm name. The suit proceeded against the firm “Fisher & Davis.” The judgment is against' ‘the defendants Fisher &■ Davis.” The full names of these defendants nowhere appear in the judgment of the transcript of the proceedings.
In Johnson Machinery Co. v. Watson, 57 Mo. App. 629, this court held that a judgment against a firm, in the firm name alone, was a nullity and afforded no protection to the defendant who set up such judgment and pleaded that the funds of the plaintiff in his hands had been seized thereunder by way of garnishment. We see no reason to depart from that ruling. Respondent’s learned counsel call attention to the language used in a portion of the opinion in referring to the case of Fowler & Wild v. Williams, 62 Mo. 403, which did not pass upon the precise matter in hand-*580Regardless of what was said in that connection in Johnson Machinery Co. v. Watson, supra, this court there distinctly held that the judgment against the firm, eo nomine, was absolutely void.
Respondent contends that the defect is one which is waived unless timely" objection be made. It is true that where a suit is prosecuted by a partnership in the firm name, if no advantage is taken of the defect the judgment will not be void but will be good after verdict. [See Fowler & Wild v. Williams, supra; Conrades & Co. v. Spink, 38 Mo. 309; Mitchell & Bro. v. Railton, 45 Mo. App. 273.] But it does not follow that a judgment which on its face is against neither a natural nor an artificial person is a valid judgment. Nothing was actually decided in Bank of Neosho, 120 Mo. l. c. 171, 25 S. W. 372, on the point here involved, and the cases there referred to are not persuasive.
In Metropolitan St. Ry. Co. v. Express Co., 145 Mo. App. 371, 130 S. W. 101, the suit was brought and prosecuted to judgment against a foreign joint stock company named as defendant therein. Following its prior ruling in Adams Express Co. v. Railway Co., 126 Mo. App. 471, 103 S. W. 583, the Kansas City Court of Appeals held that the defendant company had no legal existence and could not sue or be sued; that “suits by or against the company must be brought by or against the individual members in their individual names.” Respecting the point here made as to waiver of the 'so-called defect, the court said:
“A civil action can be maintained only against a legal person, i. e., a natural person or an artificial or quasi-artificial person. If the fault of the petition consisted of the misnomer of a legally existing defendant, we would hold - that plaintiff had a true action subject only to defendant’s right to object at the threshold for misnomer. But since we have no legal entity before us, there is no one against whom lawful judgment can be rendered.” It was accordingly held that the whole proceeding was void ab initio.
*581In the case before us the foreign judgment sued upon is not against these defendants. Neither is it a judgment against any person natural or artificial. Our courts are not required to give to it any faith or credit, and in our opinion should regard it as a nullity.
The judgment should accordingly he reversed. It is so ordered.
Reynolds, P. J., and Ñortoni, J., concur.